
	

115 HR 6438 : DHS Countering Unmanned Aircraft Systems Coordinator Act
U.S. House of Representatives
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6438
		IN THE SENATE OF THE UNITED STATES
		September 5, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish in the Department of Homeland Security an
			 Unmanned Aircraft Systems Coordinator, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS Countering Unmanned Aircraft Systems Coordinator Act. 2.Unmanned Aircraft Systems Countermeasures Coordinator (a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:
				
					321.Countering Unmanned Aircraft Systems Coordinator
 (a)CoordinatorThe Secretary shall designate an official of the Department as the Countering Unmanned Aircraft Systems (UAS) Coordinator (in this section referred to as the Coordinator) to coordinate with relevant Department offices and components on the development of policies and plans to counter threats associated with UAS, including—
 (1)countering UAS that may be used in a terrorist attack; (2)promoting research and development of counter UAS technologies;
 (3)ensuring the dissemination of information and guidance related to countering UAS threats; (4)serving as the Department point of contact for Federal, State, local, and tribal law enforcement entities and the private sector regarding the Department’s activities related to countering UAS; and
 (5)carrying out other related UAS activities, as directed by the Secretary. (b)Coordination with applicable Federal lawsThe Coordinator shall, in addition to other assigned duties, coordinate with relevant Department components and offices to ensure testing, evaluation, or deployment of a system used to identify, assess, or defeat a UAS is carried out in accordance with applicable Federal laws.
 (c)Coordination with private sectorThe Coordinator shall, working with the Office of Partnership and Engagement and other relevant Department offices and components, or other Federal agencies, as appropriate, serve as the principal Department official responsible for disseminating to the private sector information regarding counter UAS technology, particularly information regarding instances in which counter UAS technology may impact lawful private sector services or systems..
			(b)Technical and conforming amendments
 (1)Redesignation of duplicate section numberTitle III of the Homeland Security Act of 2002 is amended by redesignating the second section 319 (relating to EMP and GMD mitigation research and development) as section 320.
 (2)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to sections 317, 319, 318, and 319 and inserting the following new items:
					
						
							Sec. 317. Promoting antiterrorism through international cooperation program.
							Sec. 318. Social media working group.
							Sec. 319. Transparency in research and development.
							Sec. 320. EMP and GMD mitigation research and development.
							Sec. 321. Countering Unmanned Aircraft Systems Coordinator..
				
	Passed the House of Representatives September 4, 2018.Karen L. Haas,Clerk.
